405 F.2d 881
Tommie Edward SANDERS, Plaintiff-Appellant,v.John McGUIRE, United States Marshal, et al., Defendants-Appellees.
No. 26461.
United States Court of Appeals Fifth Circuit.
December 26, 1968.

Tommie Edward Sanders, pro se.
Edward F. Boardman, U. S. Atty., Tampa, Fla., Charles S. Carrere, Chief Trial Atty., Tampa, Fla., for appellees.
Before RIVES, BELL and MORGAN, Circuit Judges.
PER CURIAM:


1
The appellant, who is serving a federal sentence for conviction under the Dyer Act in 1966, petitioned for habeas corpus. He contends that he is entitled to credit on this sentence for time which he spent in state custody, serving sentences imposed in 1967 for forgery and escape from jail.


2
The appellant's contention is refuted by the express provisions of 18 U.S.C. § 3568. This Section states that such credit shall be awarded only for time "spent in custody in connection with the offense or acts for which sentence was imposed." When he was placed in state custody, the appellant was on probation relative to the federal offense for which he is now imprisoned. Since he was not in state custody "in connection with the [federal] offense," the appellant is not entitled to credit therefor on his federal sentence. See Dillinger v. Blackwell, D.C.N.D.Ga.1967, 277 F. Supp. 389; United States v. Beeker, D.C.D.Md.1967, 275 F. Supp. 608.


3
The judgment of the district court is affirmed.